Citation Nr: 0719281	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  98-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel






INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  The veteran was a prisoner of war (POW) of the German 
Government from September 1944 to April 1945.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Board Remands issued in November 2005 and July 
2006.  The Board notes that the Board Remands followed an 
August 2005 Court Order that granted the August 2005 Joint 
Motion for Remand and vacated the part of the February 2004 
Board decision that denied the issue on appeal.  This matter 
was originally on appeal from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

Based on a September 2004 motion, this appeal has been 
advanced on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  

The Board further observes that the RO granted the veteran's 
claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in a February 2005 rating decision.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran is a former prisoner of war.

3.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed bilateral eye disorder 
is related to military service; the lack of a causal nexus is 
clear and convincing evidence that the eye disorder is not 
related to service.

4.  There is no competent medical evidence of record that 
demonstrates that a currently diagnosed bilateral eye 
disorder is related to service-connected PTSD.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

The Board initially notes that the veteran's claim was denied 
by the RO in March 1998, approximately two years before the 
enactment of the VCAA.  Consequently, the veteran did not 
receive VCAA notice prior to the initial denial of his claim. 
Nevertheless, such defect constitutes harmless error as the 
veteran was subsequently sent adequate VCAA notice and his 
claim was then readjudicated in March 2007, as will be 
explained below.   

In correspondence dated in August 2006, the RO advised the 
veteran of what the evidence must show to support his claim 
for service-connection and described the type of evidence 
that would help to support his claim.  The RO also asked the 
veteran to inform VA regarding information or evidence 
pertinent to his claim such as records regarding treatment he 
had received for his claimed disorder, recent Social Security 
determinations, statements from employers, statements 
discussing symptoms of his disorder, and any service medical 
records in his possession that he may not have sent to VA.  
Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  The RO further explained 
that VA would request all records held by Federal agencies to 
include her service medical records, other military records, 
and medical records at VA hospitals and would make reasonable 
efforts to help him get private records or evidence necessary 
to support his appeal.  Moreover, the RO explained to the 
veteran how VA determines disability ratings and the 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).      

The Board notes that the August 2006 VCAA notice letter did 
not specifically advise the veteran regarding what the 
evidence must show to establish entitlement to service 
connection on secondary basis.  However, such notice defect 
is harmless error in this case as it is clear from the record 
that the veteran has been adequately informed regarding what 
evidence is necessary to establish secondary service 
connection.  In the January 2000 letter, for example, the RO 
advised the veteran that he needed to request a supplemental 
opinion from Dr. K.K.S. that provided a current diagnosis of 
any eye disorder and the supporting rationale for his 
conclusion that the veteran's eye disorder is related to 
service or to his PTSD.  The Board also notes that the 
veteran's representative referenced the regulation pertaining 
to secondary service connection in the June 2007 written 
brief presentation and did not indicate that the veteran had 
not been adequately informed of the evidence needed to 
substantiate his claim for service connection on a secondary 
basis from the voluminous correspondence sent and received 
during the course of this appeal.             
  
The Board further observes the RO provided the veteran with a 
copy of the March 1998 rating decision, the June 1998 
Statement of the Case (SOC), and multiple Supplemental 
Statements of the Case (SSOC) from December 1998 to March 
2007, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Moreover, duty-to-assist letters were 
sent to the veteran in January 2000, December 2005, and 
August 2006.     

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA ophthalmologic examination in January 2006 
and has obtained a supplemental nexus opinion from a corneal 
subspecialist regarding the cause of his claimed eye disorder 
in November 2006.  Additionally, the Board notes that the 
veteran's service medical records, VA treatment records from 
1998 to 2006, correspondence from a private physician 
(K.K.S., M.D.) dated in September 1998 and March 1999, and a 
VHA opinion dated in May 2003 are of record.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

In further regard to the November 2006 nexus opinion , the 
Board notes that the examiner does not expressly address 
whether the veteran's current eye disorder is related to his 
service-connected PTSD; however, a negative opinion is 
clearly implied as the examiner concluded that the veteran's 
current eye disorder is an age-related condition, as will be 
explained in greater detail below.  Thus, the Board finds 
that a remand for a supplemental opinion that specifically 
states that the veteran's PTSD is not related to his service-
connected PTSD is unnecessary.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
substantially complied with its November 2005 and July 2006 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The veteran essentially contends that his current eye 
disorder is related to his World War II service to include 
his time as a prisoner of war.  In the alternative, the 
veteran contends that his current eye disorder is related to 
his service-connected PTSD.

There is ample medical evidence of record showing that the 
veteran is currently diagnosed with a bilateral eye disorder.  
For example, the veteran's VA treatment records show he was 
examined by a corneal subspecialist (Dr. B.) and an 
ophthalmology resident (J.G.M., M.D.) in January 2006 who 
noted assessments of dry eye secondary to Sjogrens's, map-
dot-fingerprint dystrophy in each eye, and meibomian gland 
dysfunction.  Such assessments are also contained in the 
February 2006 and November 2006 examination reports.  The 
Board further notes that the July 2000 VA eye examination 
report includes diagnoses of refractive error correctable to 
20/40 in the right eye and pseudophakia correctable to 20/20 
in the left eye, reduced corrected vision in the right eye 
due to cataracts.  Moreover, the veteran's VA treatment 
records contain multiple findings of eye disorders to include 
posterior chamber intraocular lenses of the left eye, nuclear 
sclerosis, cortical cataracts causing decrease in vision of 
the right eye, dry eye, hypertropia, astigmatism, and 
presbyopia.  

The Board notes that it has been confirmed that the veteran 
was a prisoner of war from September 1944 to April 1945.  The 
Board accepts as fact that the veteran suffered from 
malnutrition and avitaminosis during his internment 
essentially as the veteran has related this experience as 
this is consistent with the circumstances, conditions, or 
hardships of prisoners of war.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (e) (2006); Collette v. Brown, 
82 F.3d 389 (1996).  

Nevertheless, the competent medical evidence of record does 
not show that any of the veteran's current eye disorders are 
related to his military service to include his time as a 
prisoner of war or that any eye current disorders are 
secondarily related to his service-connected PTSD. 

The November 2006 VA eye examination report notes that the 
veteran was evaluated by an ophthalmology resident (Dr. 
J.G.M.) under the supervision of a corneal subspecialist (Dr. 
B.) in January 2006 and was determined to suffer from dry eye 
secondary to sjogren's syndrome, map-dot-fingerprint corneal 
dystrophy (MDF), and meibomian gland dysfunction (MGD).  The 
November 2006 examination report also notes that MDF and 
sjogren's syndrome are inherited conditions and there is no 
evidence or literature to support the possibility of these 
conditions being related to the veteran's POW experience or 
nutritional deficiency.  The November 2006 eye examination 
report further notes that the eye examiner concluded that the 
veteran's MGD cannot reasonably be related to the veteran's 
military service or POW experience explaining that MGD is a 
very common condition involving bacterial colonization of the 
lid margins and secondary to inflammation.    

The Board also notes that the November 2006 VA examination 
report reveals that Dr. B. explained that dry eye was the 
most commonly made diagnosis by any ophthalmologist and 
believed that the veteran had indicators such as age and 
arthritis for the dry eye diagnosis.  Dr. B. also wrote that 
he could not "with good conscience" attribute the veteran's 
dry eye to his history of being a prisoner of war after 
review of the veteran's records and examination of the 
veteran.  It is further noted that Dr. B. did not find that 
impression cytology was necessary and agreed with the 
original assessment that the veteran's dry eye was an age-
related condition.  Moreover, it is noted that the veteran 
was examined by the chief of optometry (Dr. G.K.), a 
compensation and pension optometry examiner (Dr. J.P.), an 
ophthalmology resident (Dr. J.G.M.), and a corneal 
subspecialist (Dr. B.) and "[they] all concur that the 
veteran's eye disorder cannot reasonably be related to the 
veteran's military and/or POW experience."   

The Board notes that the veteran's private physician (K.K.S., 
M.D.) previously wrote in September 1998 correspondence that 
he had treated the veteran since 1983 and the veteran 
reported a history of having pain in his eyes since military 
service and being a POW.  Dr. K.K.S. also noted that it was 
his opinion that the veteran's eye disorder was a result of 
his being physically deprived while a POW during his military 
service.   Furthermore, Dr. K.K.S. wrote in March 1999 
correspondence that all of the conditions that the veteran 
has developed since his military service were related to his 
prisoner of war experience.  Nevertheless, Dr. K.K.S. did not 
specifically identify a currently diagnosed eye disorder that 
is related to the veteran's military experience to include 
his period as a POW.  In addition, Dr. B. who found that no 
relationship existed between the veteran's current eye 
disorders and his military service has a greater degree of 
medical expertise than Dr. K.K.S in the area of eye disorders 
as Dr. B. is a corneal subspecialist.  Thus, the Board 
affords more probative value to the November 2006 
supplemental medical opinion rendered by Dr. B.      

In regard to the veteran's contention that his current eye 
disorder is related to his service-connected PTSD, the Board 
observes that a VA chief of optometry (P.A.L., O.D.) 
previously wrote in a May 2003 VHA opinion that a 
relationship between "ocular pain" might be reasonably 
inferred from available literature which generally showed an 
association of chronic pain with PTSD.  However, he also 
noted that the veteran's complaint of eye pain should be 
considered as a separate condition and numerous eye 
examinations and neurological examinations had failed to 
discover the etiology for eye pain.  It is noted that pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Furthermore, P.A.L. acknowledged 
that he could only speculate that the veteran's chronic 
ocular pain was related to PTSD in the absence of scientific 
studies.  As his opinion is admittedly speculative, it does 
not have the requisite degree of certainty to establish a 
nexus relationship between the veteran's PTSD and his current 
eye disorder and the Board affords it no probative value.  
Furthermore, the Board notes that Dr. B. attributed the 
veteran's current eye disorders to age-related conditions in 
the November 2006 eye examination report and did not indicate 
that it was related to his PTSD.  As Dr. B. has specialized 
expertise in the area of eye disorders, the Board again 
affords his opinion significant probative in assessing the 
cause or etiology of the veteran's current eye disorders.

In consideration of the medical evidence of record to include 
the supplemental opinion of Dr. B. which is reflected in the 
November 2006 eye examination report, the Board finds that 
there is clear and convincing evidence that the veteran's 
current eye disorders are unrelated to his active military 
service to include his period as a prisoner of war.  The 
preponderance of the evidence also weighs against a finding 
that the veteran's current eye disorders are related to PTSD.  
Therefore, an award of service connection for a bilateral eye 
disorder is not warranted on either a direct or secondary 
basis.  
        

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to service-connected PTSD, 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


